DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1- 3, 7-9, 11 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaridis (US 20200282851) in view of in view of Garner (US 20040194910).

Regarding claim 1, Sasaridis teaches a charge station comprising: a charge cable defining a cavity therein that contains electrical conductors in a dielectric coolant that completely surrounds and is in direct contact with the electrical conductors (Paragraph [0022] teaches wherein the coolant within the system may be a dielectric coolant. Paragraph [0023] teaches the coolant return path 312 is not a separate conduit within the jacket 300, but is instead a cavity interpreted as a free space within the jacket 300. The cavity, the free space in the jacket 300, can be defined as the space between the charging conductors 302, 304, the signaling conductors, 306, 308, the cooling conduit 310, and within the jacket 300. The coolant return path 312 can at least partially surround the charging conductors 302 and 304, the pair of signaling conductors 306 and 308, and the cooling conduit 310). 
Sasaridis does not explicitly teach a controller programmed to, responsive to data being indicative of a difference in a surface temperature of the electrical conductors and a saturation temperature of the dielectric coolant exceeding a critical heat flux threshold, increase a flow rate of the dielectric coolant through the charge cable to maintain nucleate boiling of the dielectric coolant in direct contact with the electrical conductors.
Garner teaches a controller programmed to, responsive to data being indicative of a difference in a surface temperature of the electrical conductors and a saturation temperature of the dielectric coolant exceeding a critical heat flux threshold, increase a flow rate of the dielectric coolant through the charge cable to maintain nucleate boiling of the dielectric coolant in direct contact with the electrical conductors (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Paragraph [0037] teaches wherein the controller 16 can determine the average rate of bubble departure based on the fluctuations in surface temperature represented in the sensor signal. Because the rate of bubble departure increases as the coolant moves from early-stage discrete nucleate boiling to vigorous discrete nucleate boiling, the controller can be programmed to change the coolant flow adjacent to the surface or an indicator can be activated if the bubble departure rate exceeds a predetermined rate).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 2, Sasaridis teaches the charge station of claim 1, but does not explicitly teach wherein the controller is further programmed to, responsive to the data being indicative of the difference being less than a boiling threshold, decrease the flow rate to initiate nucleate boiling of the dielectric coolant.
	Garner teaches wherein the controller is further programmed to, responsive to the data being indicative of the difference being less than a boiling threshold, decrease the flow rate to initiate nucleate boiling of the dielectric coolant (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Changing the flow can include decreasing the rate to nucleate boiling of the coolant).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 3, Sasaridis teaches the charge station of claim 1, but does not explicitly teach wherein the controller is further programmed to, responsive to the data being indicative of the difference exceeding the critical heat flux threshold, decrease an inlet temperature of the dielectric coolant.
	Garner teaches wherein the controller is further programmed to, responsive to the data being indicative of the difference exceeding the critical heat flux threshold, decrease an inlet temperature of the dielectric coolant (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Decreasing the inlet temperature occurs when the flow is increased so that the inlet temperature may be cooler).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 7, Sasaridis teaches the charge station of claim 1, wherein the controller is further programmed to, responsive to the data being indicative of the difference being less than a boiling threshold, increase an inlet temperature of the dielectric coolant.
	Garner teaches wherein the controller is further programmed to, responsive to the data being indicative of the difference being less than a boiling threshold, increase an inlet temperature of the dielectric coolant (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Increasing the inlet temperature occurs when the flow is decreased so that the inlet temperature may be cooler).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 8, Sasaridis teaches the charge station of claim 1, but does not explicitly teach wherein the controller is further programmed to, responsive to the data being indicative of the difference exceeding the critical heat flux threshold, decrease a pressure of the dielectric coolant.
	Garner teaches the controller is further programmed to, responsive to the data being indicative of the difference exceeding the critical heat flux threshold, decrease a pressure of the dielectric coolant (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Adjusting the flow of the coolant may decrease the pressure of the coolant).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 9, Sasaridis teaches the charge station of claim 1, but does not explicitly teach wherein the controller is further programmed to, responsive to the data being indicative of the difference being less than a boiling threshold, increase a pressure of the dielectric coolant.
	Garner teaches wherein the controller is further programmed to, responsive to the data being indicative of the difference being less than a boiling threshold, increase a pressure of the dielectric coolant (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Adjusting the flow of the coolant may increase the pressure of the coolant).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 11, Sasaridis teaches a method for controlling a charge station comprising: altering by a controller an inlet temperature of a coolant flowing through a cavity defined by a charge cable that contains electrical conductors configured to convey charge (Paragraph [0022] teaches wherein the coolant within the system may be a dielectric coolant. Paragraph [0023] teaches the coolant return path 312 is not a separate conduit within the jacket 300, but is instead a cavity interpreted as a free space within the jacket 300. The cavity, the free space in the jacket 300, can be defined as the space between the charging conductors 302, 304, the signaling conductors, 306, 308, the cooling conduit 310, and within the jacket 300. The coolant return path 312 can at least partially surround the charging conductors 302 and 304, the pair of signaling conductors 306 and 308, and the cooling conduit 310).
Sasaridis does not explicitly teach maintain nucleate boiling of the coolant in direct contact with the electrical conductors as a surface temperature of the electrical conductors varies.
Garner teaches maintain nucleate boiling of the coolant in direct contact with the electrical conductors as a surface temperature of the electrical conductors varies (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Paragraph [0037] teaches wherein the controller 16 can determine the average rate of bubble departure based on the fluctuations in surface temperature represented in the sensor signal. Because the rate of bubble departure increases as the coolant moves from early-stage discrete nucleate boiling to vigorous discrete nucleate boiling, the controller can be programmed to change the coolant flow adjacent to the surface or an indicator can be activated if the bubble departure rate exceeds a predetermined rate).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 12, Sasaridis teaches the method of claim 11, but does not explicitly teach wherein the altering includes decreasing the inlet temperature responsive to data being indicative of a difference in the surface temperature and a saturation temperature of the coolant exceeding a critical heat flux threshold.
Garner teaches wherein the altering includes decreasing the inlet temperature responsive to data being indicative of a difference in the surface temperature and a saturation temperature of the coolant exceeding a critical heat flux threshold (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Paragraph [0037] teaches wherein the controller 16 can determine the average rate of bubble departure based on the fluctuations in surface temperature represented in the sensor signal. Because the rate of bubble departure increases as the coolant moves from early-stage discrete nucleate boiling to vigorous discrete nucleate boiling, the controller can be programmed to change the coolant flow adjacent to the surface or an indicator can be activated if the bubble departure rate exceeds a predetermined rate).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 13, Sasaridis teaches the method of claim 11, but does not explicitly teach wherein the altering includes increasing the inlet temperature responsive to data being indicative of a difference in the surface temperature and a saturation temperature of the coolant being less than a boiling threshold.
	Garner teaches wherein the altering includes increasing the inlet temperature responsive to data being indicative of a difference in the surface temperature and a saturation temperature of the coolant being less than a boiling threshold (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Paragraph [0037] teaches wherein the controller 16 can determine the average rate of bubble departure based on the fluctuations in surface temperature represented in the sensor signal. Because the rate of bubble departure increases as the coolant moves from early-stage discrete nucleate boiling to vigorous discrete nucleate boiling, the controller can be programmed to change the coolant flow adjacent to the surface or an indicator can be activated if the bubble departure rate exceeds a predetermined rate).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 14, Sasaridis teaches the method of claim 11, but does not explicitly teach further comprising altering by the controller a flowrate of the coolant to maintain the nucleate boiling as the surface temperature varies.
	Garner teaches altering by the controller a flowrate of the coolant to maintain the nucleate boiling as the surface temperature varies (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Paragraph [0037] teaches wherein the controller 16 can determine the average rate of bubble departure based on the fluctuations in surface temperature represented in the sensor signal. Because the rate of bubble departure increases as the coolant moves from early-stage discrete nucleate boiling to vigorous discrete nucleate boiling, the controller can be programmed to change the coolant flow adjacent to the surface or an indicator can be activated if the bubble departure rate exceeds a predetermined rate).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 15, Sasaridis teaches the method of claim 11, but does not explicitly teach further comprising altering by the controller a pressure of the coolant to maintain the nucleate boiling as the surface temperature varies.
	Garner teaches altering by the controller a pressure of the coolant to maintain the nucleate boiling as the surface temperature varies (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Paragraph [0037] teaches wherein the controller 16 can determine the average rate of bubble departure based on the fluctuations in surface temperature represented in the sensor signal. Because the rate of bubble departure increases as the coolant moves from early-stage discrete nucleate boiling to vigorous discrete nucleate boiling, the controller can be programmed to change the coolant flow adjacent to the surface or an indicator can be activated if the bubble departure rate exceeds a predetermined rate. Adjusting the flow of the coolant may adjust the pressure of the coolant).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 16, Sasaridis teaches a charge system comprising: a charge cable containing a coolant configured to be circulated therethrough and wires submersed and in direct contact with the coolant (Paragraph [0022] teaches wherein the coolant within the system may be a dielectric coolant. Paragraph [0023] teaches the coolant return path 312 is not a separate conduit within the jacket 300, but is instead a cavity interpreted as a free space within the jacket 300. The cavity, the free space in the jacket 300, can be defined as the space between the charging conductors 302, 304, the signaling conductors, 306, 308, the cooling conduit 310, and within the jacket 300. The coolant return path 312 can at least partially surround the charging conductors 302 and 304, the pair of signaling conductors 306 and 308, and the cooling conduit 310). 
Sasaridis does not explicitly teach a controller programmed to alter a pressure of the coolant within the charge cable to maintain nucleate boiling of the coolant during transfer of charge via the wires as a surface temperature of the wires varies.
Garner teaches controller programmed to alter a pressure of the coolant within the charge cable to maintain nucleate boiling of the coolant during transfer of charge via the wires as a surface temperature of the wires varies (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Paragraph [0037] teaches wherein the controller 16 can determine the average rate of bubble departure based on the fluctuations in surface temperature represented in the sensor signal. Because the rate of bubble departure increases as the coolant moves from early-stage discrete nucleate boiling to vigorous discrete nucleate boiling, the controller can be programmed to change the coolant flow adjacent to the surface or an indicator can be activated if the bubble departure rate exceeds a predetermined rate).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 17, Sasaridis teaches the charge system of claim 16, but does not explicitly teach wherein the altering includes decreasing the pressure responsive to data being indicative of a difference in the surface temperature and a saturation temperature of the coolant exceeding a critical heat flux threshold.
	Garner teaches wherein the altering includes decreasing the pressure responsive to data being indicative of a difference in the surface temperature and a saturation temperature of the coolant exceeding a critical heat flux threshold (Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Paragraph [0037] teaches wherein the controller 16 can determine the average rate of bubble departure based on the fluctuations in surface temperature represented in the sensor signal. Because the rate of bubble departure increases as the coolant moves from early-stage discrete nucleate boiling to vigorous discrete nucleate boiling, the controller can be programmed to change the coolant flow adjacent to the surface or an indicator can be activated if the bubble departure rate exceeds a predetermined rate).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle.
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating

Regarding claim 18, Sasaridis teaches the charge system of claim 16, but does not explicitly teaches  wherein the altering includes increasing the pressure responsive to data indicative of a difference in the surface temperature and a saturation temperature of the coolant being less than a boiling threshold.
Garner teaches wherein the altering includes increasing the pressure responsive to data indicative of a difference in the surface temperature and a saturation temperature of the coolant being less than a boiling threshold(Garner teaches a controller within its system shown in figure 2 item 16, defined in paragraph [0022] wherein controller item 16 receives data from temperature sensor item 14 and then changes the flow of the coolant based on the parameters of sensor signal. Paragraph [0037] teaches wherein the controller 16 can determine the average rate of bubble departure based on the fluctuations in surface temperature represented in the sensor signal. Because the rate of bubble departure increases as the coolant moves from early-stage discrete nucleate boiling to vigorous discrete nucleate boiling, the controller can be programmed to change the coolant flow adjacent to the surface or an indicator can be activated if the bubble departure rate exceeds a predetermined rate).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 20, Sasaridis in view of Garner teaches the charge station of claim 16, teaches wherein the coolant is a dielectric coolant (defined in paragraph [0022] wherein the coolant can be a dielectric oil).












Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaridis ((US 20200282851) in view of Garner (US 20040194910) as applied to claim 1 and in further view of Shedd (US 20150351290).

Regarding claim 4, Sasaridis in view of Garner teaches the charge station of claim 3, but does not explicitly teach wherein the inlet temperature is between 5 degrees Celsius below the saturation temperature and 5 degrees Celsius above a freezing temperature of the dielectric coolant.
	Shedd teaches wherein the inlet temperature is between 5 degrees Celsius below the saturation temperature and 5 degrees Celsius above a freezing temperature of the dielectric coolant (defined in paragraph [0493] wherein the predetermined temperature of the flow 51 of single-phase liquid coolant 50 at the first inlet port 105-1 of the first heat sink module 100-1 can be about 0.5-20, degrees C. below the saturation temperature of the flow 51 of single-phase liquid coolant 50 at the predetermined pressure of the flow 51 of single-phase liquid coolant at the first inlet of the first heat sink module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Sasaridis in view of Garner references with the temperature thresholds of the Shedd so that the charging equipment may be effectively cooled during its operation. 
The suggestion/motivation for combination can be found in the Shedd reference in paragraph [0493] wherein the charging system is effectively cooled by a wide range of coolant temperatures

Regarding claim 5, Sasaridis in view of Garner teaches the charge station of claim 4, but does not explicitly teach wherein the inlet temperature is between 10 degrees Celsius below the saturation temperature and 10 degrees Celsius above the freezing temperature.
	Shedd teaches wherein the inlet temperature is between 10 degrees Celsius below the saturation temperature and 10 degrees Celsius above the freezing temperature (defined in paragraph [0493] wherein the predetermined temperature of the flow 51 of single-phase liquid coolant 50 at the first inlet port 105-1 of the first heat sink module 100-1 can be about 10-20, degrees C. below the saturation temperature of the flow 51 of single-phase liquid coolant 50 at the predetermined pressure of the flow 51 of single-phase liquid coolant at the first inlet of the first heat sink module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Sasaridis in view of Garner references with the temperature thresholds of the Shedd so that the charging equipment may be effectively cooled during its operation. 
The suggestion/motivation for combination can be found in the Shedd reference in paragraph [0493] wherein the charging system is effectively cooled by a wide range of coolant temperatures. 

Regarding claim 6, Sasaridis in view of Garner teaches the charge station of claim 5, but does not explicitly teach wherein the inlet temperature is between 15 degrees Celsius below the saturation temperature and 15 degrees Celsius above the freezing temperature.
	Shedd teaches wherein the inlet temperature is between 15 degrees Celsius below the saturation temperature and 15 degrees Celsius above the freezing temperature (defined in paragraph [0493] wherein the predetermined temperature of the flow 51 of single-phase liquid coolant 50 at the first inlet port 105-1 of the first heat sink module 100-1 can be about 15-20, degrees C. below the saturation temperature of the flow 51 of single-phase liquid coolant 50 at the predetermined pressure of the flow 51 of single-phase liquid coolant at the first inlet of the first heat sink module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Sasaridis in view of Garner references with the temperature thresholds of the Shedd so that the charging equipment may be effectively cooled during its operation. 
The suggestion/motivation for combination can be found in the Shedd reference in paragraph [0493] wherein the charging system is effectively cooled by a wide range of coolant temperatures.











5.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaridis ((US 20200282851) in view of Garner (US 20040194910) as applied to claim 1 and in further view of de Chazal (US 20200307400).

Regarding claim 10, Sasaridis in view of Garner teaches the charge station of claim 1, but does not explicitly teach wherein the electrical conductors include fins intermittently disposed thereon.
	De Chazal teaches wherein the electrical conductors include fins intermittently disposed thereon (figure 10 shows wherein the cable heat exchanger 300 includes heat exchange fins item 370 position in the coolant channel item 302).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.

Regarding claim 19, Sasaridis in view of Garner teaches the charge station of claim 16, but does not explicitly teach wherein the wires include fins intermittently disposed thereon.
De Chazal teaches wherein the electrical conductors include fins intermittently disposed thereon (figure 10 shows wherein the cable heat exchanger 300 includes heat exchange fins item 370 position in the coolant channel item 302).
It would have been obvious to combine the Garner reference with the Sasaridis reference because the Garner reference teaches a coolant control system for vehicles. It is obvious to combine this system with a cooling system of vehicle charging station so that the charging equipment does not overheat and damage the station or the vehicle. 
The suggestion/motivation for combination can be found in the Garner reference in paragraph [0002] wherein coolant systems are required in a variety of systems including a vehicle system so as to prevent overheating.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180190410 A1	Cao; Chi Hung et al.: teaches a liquid cooled charging cable
US 3829647 A	Cleaveland; Charles M.: teaches a charging conductor with cooling fins
US 20120043935 A1	DYER; Christopher K. et al.: teaches a charging cable with liquid cooling 
US 20190221330 A1	Fuehrer; Thomas: teaches a charging cable with liquid cooling 
US 20170330644 A1	Jung; Yun Jae et al.: teaches a charging cable with liquid cooling
US 20220314822 A1	KIM; Hyun Woong et al. teaches a charging cable with liquid cooling
US 20200391601 A1	MAESHIRO; SHINJI: teaches a charging cable with liquid cooling
US 20200079235 A1	MOSEKE; Dirk: teaches a charging cable with liquid cooling
US 20130267115 A1	Mark; Gregory Thomas: teaches a charging cable with liquid cooling
US 20190168626 A1	Spesser; Daniel: teaches a charging conductor with cooling fins
US 20200307400 A1	de Chazal; Aaron James et al.: teaches a cable heat exchange for a connector
US 20170144558 A1	Remisch; Dirk: teaches a charging cable with a liquid cooling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859